Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the quality of drawing has affected the clarity of the labeled elements and dimensions.  
Figure 1: It is unclear what dimension “D” is denoting; and what feature 11 is drawn to.
Figure 2: It is unclear what dimensions “A”, “K”, “J”, and “I” are denoting; and what elements 11, 14, and 15 are drawn to.
Figure 3: It is unclear what dimensions “B”, “A”, “θ1”, and “θ2” are denoting; and what elements 11, 14, and 15 are drawn to.
Figure 4: It is unclear what dimensions “A”, “K”, “J”, and “I” are denoting; and what elements 1, 11, 14, and 15 are drawn to.
Figure 5: It is unclear which line represents data of the “Motor of the prior air [sic-art]” and which line represents data of “Motor of the disclosure”. It is also unclear the units of “Torque” and “Time” along the x and y axes.
Figure 6: The units of “Torque ripple coefficient” along the y-axis is unclear.
Figure 7: The units of “Back EMF harmonic ratio” and “No-load flux linkage” along the y-axis are unclear.
Figure 8: The units of “Back EMF harmonic ratio” and “No-load flux linkage” along the y-axis are unclear.
Figure 9: The units of “Harmonic content of air-gap magnetic field” along the y-axis is unclear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 3 in figures 1-4, and reference number 4 in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the 
Specification
The disclosure is objected to because of the following informalities: the term “gas length of the rotor core fitting with a stator” is inconsistent with accepted terminology. “Gas length” or “gas system length” is common terminology in the field of rifles and firearms (see attached NPL; “NPL_ Gas Length”). A suggested correction of “gas length” is --air gap length--.  
Appropriate correction is required.

Claim Objections
Claims 2, 3, 5, 6, 7, and 9 are objected to because of the following informalities:  the term “gas length of the rotor core fitting with a stator” is inconsistent with accepted terminology. “Gas length” or “gas system length” is common terminology in the field of rifles and firearms (see attached NPL; “NPL_ Gas Length”). A suggested correction is replacing “gas length” with --air gap length--.  Appropriate correction is required.
8 is objected to because of the following informalities:  the limitation “a corresponding magnetic steel groove (2)” is claimed singular, which is inconsistent with the previous limitations from which it depends that claim “two adjacent magnetic steel grooves (2)” in plurality. This makes it unclear to which of the plural grooves the singular groove of claim 8 is referring.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “the second magnetic isolation bridge (15)” in line 3 should read --each of the second magnetic isolation bridges (15)-- to remain consistent with the previous limitation “is formed between the each of the magnetic isolation holes (11)”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the formula provided in claim 10 in unclear to read, particularly the operations between the fraction elements.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the magnetic isolation hole (11)” in line 4 is claimed singular, which is inconsistent with the previous limitations from which it depends that claim “magnetic isolation holes (11)” in plurality. This affects the clarity of to which of the plurality the singular is referring.  Appropriate correction is required.
Claims 1, 2, 3, 4, 6, 7, 8, 10, and 15 are objected to because of the following informalities:  claim limitations “magnetic isolation holes (11)” in claim 1 lines 6 and 8; claim 2 line 2; claim 3 lines 2-3; claim 4 line 2; claim 6 line 2; claim 7 line 2; claim 8 line 2; claim 10 line 2, 3, and 4; and claim 15 line 2 are inconsistent with the original . Appropriate correction is required.
Claims 12, 13, 14, and 15 are objected to because of the following informalities:  the term “auxiliary magnetic isolation hole (12)” in claim 12 line 4; claim 13 lines 1-2; claim 14 lines 2-3; and claim 15 lines 1-2 is claimed singular, which is inconsistent with the limitation from which it depends that claim “auxiliary magnetic isolation holes (12)” in plurality. This affects the clarity of to which of the plurality the singular is referring.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “2N” is not defined in the claims or specifications, therefore it is indefinite how this term affects the limitations of claim 1. For the purposes of examination “2N” has been interpreted as “an even amount”.
The term "close to" in claim 1 is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a For the purposes of examination the term “close to” has been interpreted as a way of defining the “outer side hole surfaces” as the side “closer to the outer side of the rotor body than the circle center of the rotor body”.
Claim 10 recites the limitation "the motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “a magnetic steel groove”, line 4, is indefinite. It is unclear if that is one of the “two adjacent magnetic steel grooves” of claim 1, or a separate “a magnetic steel groove”.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “the magnetic steel groove”, lines 6-7, is indefinite. It is unclear if that is one of the “two adjacent magnetic steel grooves” of claim 1, or referring to the “a magnetic steel groove” of claim 10 line 4.
The term "close to" in claim 14 is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the For the purposes of examination the term “close to” has been interpreted as a way of defining the “inner side hole surface” as the side “closer to the circle center of the rotor body than the outer side of the rotor body”.
The term "close to" in claim 19 is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination the term “close to” has been interpreted as a way of defining the relative locations of the tangential magnetized permanent magnets. In line 2 of claim 19 “close to an outer side of the rotor core” has been interpreted as “closer to an outer side of the rotor core than a circle center of the rotor core”. In line 3 of claim 19 “close to a circle center of the rotor core” has been interpreted as “closer to a circle center of the rotor core than an outer side of the rotor core”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 11, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (WO 2017105147 A1, hereinafter referred to as Seo. All .
Regarding Claim 1, Seo teaches a rotor core (102) (Line 551 teaches “the rotor 100 includes a rotor core 102”), 

    PNG
    media_image1.png
    48
    782
    media_image1.png
    Greyscale

comprising a rotor body and magnetic steel grooves (103, 105, 106) provided on the rotor body (Lines 590-605 teaches “permanent magnet insertion hole 103…fixing protrusions 105 and 106 define a space between which the permanent magnet 110 is inserted.”; Fig. 3 exhibits permanent magnet insertion hole 103 and fixing protrusions 105 and 106), 

    PNG
    media_image2.png
    150
    727
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    597
    607
    media_image3.png
    Greyscale

wherein magnetic isolation holes (500) (Lines 993-994 teaches “holes 500 are formed around the rotation shaft hole 200 having the lowest magnetic flux density”) 

    PNG
    media_image4.png
    59
    717
    media_image4.png
    Greyscale

are provided in a rotor magnetic pole between every two adjacent magnetic steel grooves (103, 105, 106) (Lines 944-947 teaches “slimming holes 500…between the pair of adjacent permanent magnet insertion holes 103”), and magnetic isolation holes (500) are symmetrically provided at two sides of a magnetic pole center line (b) of the rotor magnetic pole (Lines 944-947 teaches “holes 500 are arranged to be symmetrical with respect to straight line (b) connecting the center of the interval between the pair of adjacent permanent magnet insertion holes); 

    PNG
    media_image5.png
    112
    734
    media_image5.png
    Greyscale

500) increases from a circle center of the rotor body to an outer side of the rotor body (Lines 1081-1082 teaches “outer end 501 may be formed to have a longer length than the inner end 502”; Fig. 9 exhibits slimming hole 500 with outer end 501 and inner end 502”), 
    PNG
    media_image6.png
    36
    708
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    658
    587
    media_image7.png
    Greyscale

and outer side hole surfaces (501), close to the outer side of the rotor body, of the magnetic isolation holes (500) are arc-shaped surfaces which are concentrically arranged with the rotor body (Lines 1061-1062 teaches “the outer end 501, the inner end 502, and the rotation shaft hole 200 of each of the thinning holes are all located on concentric circles”).

    PNG
    media_image8.png
    57
    738
    media_image8.png
    Greyscale


However, Lu teaches “magnetic isolation holes (5)” (Lines 224-231 teaches “air groove 5 between every two rectangular magnetic steel grooves 2”; “magnetic steel grooves 2 are equally spaced”; “air groove 5 is in a shape enclosed by two straight walls 7 and an arc-shaped wall 6”; “the wall 6 can be matched with the outer wall of rotor 1”; Fig. 1 exhibits air grooves 5). 

    PNG
    media_image9.png
    216
    808
    media_image9.png
    Greyscale

The air grooves taught by Lu correspond to the magnetic isolation holes. In combination with the slimming holes taught by Seo would result in “2N magnetic isolation holes in a rotor magnetic pole” or “an even amount of magnetic isolation holes”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rotor structure taught by Seo with the air grooves between magnetic steel grooves as taught by Lu.
Doing so would result in a magnetic isolation bridge forming and preventing magnetic flux leakage and saturating flux within the bridge (Lu lines 226, 238-241).

    PNG
    media_image10.png
    186
    723
    media_image10.png
    Greyscale


	Regarding Claim 6, Seo in view of Lu teaches the rotor core as claimed in claim 1 (see claim 1 above), wherein a length of the each of the magnetic isolation holes (500) in a radial direction of the rotor body is J (Seo lines 1103-1106 teaches “an inner end 502 having a diameter based on the center of the rotation shaft hole 200. It is formed as a part of a circle having a diameter of 31.85 mm, and the outer end 501 is formed as a part of a circle having a diameter of 40.15 mm”, therefore the radial distance J= (40.15-31.85)/2 mm= 4.15 mm), 

    PNG
    media_image11.png
    234
    725
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    658
    587
    media_image12.png
    Greyscale

and a gas length of the rotor core fitting with a stator is D (9) (Lu lines 98-99 teaches “the gap size range of the maximum air gap is between 1.05 and 1.25mm”); 5.5≥J/D≥3 (J/D=4.15/1.25=3.32).

    PNG
    media_image13.png
    84
    719
    media_image13.png
    Greyscale


	Regarding Claim 8, Seo in view of Lu teaches the rotor core as claimed in claim 1 (see claim 1 above), wherein a second magnetic isolation bridge (4) is formed between the each of the magnetic isolation holes (5) and a corresponding magnetic steel groove (2) (Lu line 226 teaches “the magnetic isolation bridge 4 is formed by opening the air groove 5”; Fig. 1 exhibits magnetic isolation bridge 4, air grooves 5 and magnetic steel groove 2), 

    PNG
    media_image14.png
    467
    445
    media_image14.png
    Greyscale

and the second magnetic isolation bridge (4) is an equal-width magnetic isolation bridge (4) (Lu line 230-231 teaches “equal width of all the arms of the magnetic isolation bridge 4”).

    PNG
    media_image15.png
    209
    1017
    media_image15.png
    Greyscale


	Regarding Claim 11, Seo in view of Lu teaches the rotor core as claimed in claim 1 (see claim 1 above), further comprising auxiliary magnetic isolation holes (103) (Seo lines 605-607 teaches “inner and outer fixing protrusions 105 and 106 define a space between which the permanent magnet 110 is inserted”; Fig. 3 exhibits the placement of permanent magnet 110 between protrusions 105 and 106, leaving center area of 103 between magnets as an open hole corresponding to an auxiliary isolation hole.) a) of the rotor body (Fig. 3 exhibits symmetry around center line a between permanent magnets).

    PNG
    media_image16.png
    597
    607
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    589
    607
    media_image17.png
    Greyscale


	Regarding Claim 12, Seo in view of Lu teaches the rotor core as claimed in claim 11 (see claim 11 above), further comprising a fixing hole (400) (Seo line 837 teaches “the plurality of rivet holes 400”) provided in the rotor magnetic pole between the every two adjacent magnetic steel grooves (105, 106) and configured to fix a rotor punching sheet; and the auxiliary magnetic isolation hole (center region of 103) is located on an outer side of the fixing hole (400) in a radial direction of the rotor body (Fig. 8 exhibits the rivet hole symmetrically centered on element 103, therefore would put it symmetrically between permanent magnet locations 110 as taught in Fig. 3; Fig. 8 also exhibits the center area of 103 radially outside rivet holes 400).

    PNG
    media_image18.png
    586
    570
    media_image18.png
    Greyscale


	Regarding Claim 13, Seo in view of Lu teaches the rotor core as claimed in claim 11 (see claim 11 above), wherein a width of the auxiliary magnetic isolation hole (center area of 103) gradually increases from an outer side of the rotor body (100) to a circle center (220) of the rotor body (100) (Fig. 3 exhibits the shape of center area of 103, not occupied by permanent magnets 110).

    PNG
    media_image19.png
    597
    607
    media_image19.png
    Greyscale


	Regarding Claim 14, Seo in view of Lu teaches the rotor core as claimed in claim 11, wherein an inner side hole surface, close to a circle center (220) of the rotor body (100), of the auxiliary magnetic isolation hole (center area of 103) is provided with a protruding portion (106) (Seo lines 605-606 teaches “fixing protrusion 106”) protruding toward an outer side of the rotor body (100) (Fig 3. exhibits the orientation of protrusions 106 and placement on inner side of 103).

    PNG
    media_image20.png
    89
    813
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    597
    607
    media_image21.png
    Greyscale


Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (WO 2017105147 A1, hereinafter referred to as Seo. All citations made in reference to attached machine translation.) in view of Lu et al. (CN 106571723 A, hereinafter referred to as Lu. All citations made in reference to attached machine .
	Regarding Claim 2, Seo in view of Lu teaches the rotor core as claimed in claim 1 (see claim 1 above). 
Seo in view of Lu fails to teach wherein a minimum distance between the each of the magnetic isolation holes and a corresponding magnetic steel groove is less than or equal to 1.5D, D being a gas length of the rotor core fitting with a stator.
However, Cun teaches wherein a minimum distance between the each of the magnetic isolation holes (148-2) and a corresponding magnetic steel groove (122) is less than or equal to 1.5D, D being a gas length of the rotor core fitting with a stator (Pg. 6 lines 25-27 teaches “minimum distance between the second end 1482…and the edge of permanent magnet 124 is 0.3 to 1.5 times the unilateral air gap”; Fig. 4 exhibits magnetic isolation groove 148-2 and permanent magnet 124).

    PNG
    media_image22.png
    79
    936
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    403
    891
    media_image23.png
    Greyscale


Doing so would have the predictable result of optimizing the magnetic field distribution and reduce ripples in the output torque (Cun Pg. 10 lines 9-13).

    PNG
    media_image24.png
    108
    779
    media_image24.png
    Greyscale


	Regarding Claim 3, Seo in view of Lu and Cun teaches the rotor core as claimed in claim 1 (see claim 1 above), wherein a first magnetic isolation bridge is formed between the outer side hole surface of the each of the magnetic isolation holes (1481) and an outer wall of the rotor body (14) (Cun Pg.6 lines 22-24 teaches “minimum distance between the first end portion 1481 of each of the third magnetic isolation grooves 148 and the outer circumferential edge of the rotor core 14 is 0.3 to 1.5 times the one-sided air gap), a width of the first magnetic isolation bridge is A, and a gas length of the rotor core fitting with a stator is D; 1.5≥A/D≥1 (Cun Pg. 6 line 24 “0.3 to 1.5 times the one-sided air gap”).

    PNG
    media_image25.png
    108
    961
    media_image25.png
    Greyscale


1482 of each of the second permanent magnets 124 and the edge of the second permanent magnet 124” therefore corresponds to the second magnetic isolation bridge from claim 8), and a gas length of the rotor core fitting with a stator is D; 1.2≥B/D≥0.9 (Cun Pg.6 line 24 teaches “is 0.3 to 1.5 times the one sided air gap”).

    PNG
    media_image22.png
    79
    936
    media_image22.png
    Greyscale



	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (WO 2017105147 A1, hereinafter referred to as Seo. All citations made in reference to attached machine translation.) in view of Lu et al. (CN 106571723 A, hereinafter referred to as Lu. All citations made in reference to attached machine translation.) and Cun (WO 2014090050 A1. All citations made in reference to attached machine translation.).
Regarding Claim 7, Seo in view of Lu teaches the rotor core as claimed in claim 1 (see claim 1 above).
Seo in view of Lu fails to teach wherein a maximum width of the each of the magnetic isolation holes is K, and a gas length of the rotor core fitting with a stator is D; 2≥K/D≥1.5.
However, Cun teaches wherein a maximum width of the each of the magnetic isolation holes (144) is K, and a gas length of the rotor core fitting with a stator is D; 

    PNG
    media_image26.png
    110
    961
    media_image26.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic isolation holes taught by Seo in view of Lu to include an outer wall width as taught by Cun.
Doing so would have the predictable result of optimizing the magnetic field distribution and reduce ripples in the output torque (Cun Pg. 10 lines 9-13).

    PNG
    media_image24.png
    108
    779
    media_image24.png
    Greyscale


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (WO 2017105147 A1, hereinafter referred to as Seo. All citations made in reference to attached machine translation.) in view of Lu et al. (CN 106571723 A, hereinafter referred to as Lu. All citations made in reference to attached machine translation.) and Yokozawa (CN 105978245 A).
Regarding Claim 17, Seo in view of Lu teaches the rotor core as claimed in claim 1 (see claim 1 above).
Seo in view of Lu fails to teach wherein an additional magnetic isolation groove is provided between the each of the magnetic steel grooves and a shaft hole of the rotor 
However, Yokozawa teaches wherein an additional magnetic isolation groove (12a) is provided between the each of the magnetic steel grooves (11c) and a shaft hole (13) of the rotor body (10) (Lines 217-218 teaches “laminated steel plate 10 is provided with magnet holes 11a to 11c, clearance holes 12a to 12c, and shaft hole 13”, lines 2; Fig. 1 exhibits clearance hole 12a placement between magnet 11c and shaft hole 13),

    PNG
    media_image27.png
    52
    763
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    632
    598
    media_image28.png
    Greyscale

and a third magnetic isolation bridge is formed between the additional magnetic isolation groove (12a) and a corresponding magnetic steel groove (11c) (Annotated region of Fig. 1 below exhibits the region between permanent magnet 11c and clearance hole 12a of the rotor core 10. This location and boundary features correspond to the claimed third magnetic isolation bridge).

    PNG
    media_image29.png
    632
    598
    media_image29.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor taught by Seo in view of Lu with the additional clearance hole taught by Yokozawa.
Doing so would have the predictable result of blocking flux between magnets (Yokozawa line 228).

    PNG
    media_image30.png
    26
    629
    media_image30.png
    Greyscale


Claims 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (WO 2017105147 A1, hereinafter referred to as Seo. All citations made in reference to attached machine translation.) in view of Lu et al. (CN 106571723 A, hereinafter referred to as Lu. All citations made in reference to attached machine translation.) and Fiederling et al. (WO 2013135257 A2, hereinafter referred to as Fiederling. All citations made in reference to attached machine translation.)

Seo in view of Lu fails to teach a tangential motor rotor, comprising tangential magnetized permanent magnet.
However, Fiederling teaches a tangential motor (2), comprising tangential magnetized permanent magnet (32) (Pg. 6 line 30-32 teaches “hybrid magnets 42 are positioned such that their magnetization direction M is essentially tangential”; Fig. 2b exhibits permanent magnets 32 having parallel magnetization to hybrid magnets 42, therefore permanent magnets 32 are tangentially magnetized.)

    PNG
    media_image31.png
    50
    964
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    333
    420
    media_image32.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the rotor taught by Seo in view of Lu by replacing the permanent magnets insertion holes (103) and permanent magnets (110) with the tangentially magnetized permanent magnets (32) taught by Fiederling.
Doing so would result in preventing demagnetization of the permanent magnet


    PNG
    media_image33.png
    76
    988
    media_image33.png
    Greyscale


	Regarding Claim 19, Seo in view of Lu and Fiederling teaches the tangential motor rotor as claimed in claim 18 (see claim 18 above), wherein a width of the tangential magnetized permanent magnet close to an outer side of the rotor core is greater than a width of the tangential magnetized permanent magnet (32) close to a circle center of the rotor core (Fiederling Pg. 6 line 46 teaches “increased tangential
width of the permanent magnet 32”; Fig. 2b exhibits the increasing tangential width of
permanent magnet 32 towards the outer edge of the rotor body.).

    PNG
    media_image34.png
    52
    949
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    333
    420
    media_image35.png
    Greyscale


	Regarding Claim 20, Seo in view of Lu and Fiederling teaches a tangential motor (2), comprising a tangential motor rotor (6) and a stator (8) (Fiederling Page 6. line 40 teaches the embodiment of Fig. 2b is a variant of rotor 6 for electric machine 2; lines 23-2 with stator 8; Fig. 2a exhibits rotor 6 and stator 8), wherein the tangential motor rotor (6) is the tangential motor rotor (6) as claimed in claim 18 (see claim 18 above).

    PNG
    media_image36.png
    541
    583
    media_image36.png
    Greyscale

    PNG
    media_image32.png
    333
    420
    media_image32.png
    Greyscale


Allowable Subject Matter
Claims 4, 5, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4/1, the closest prior art of record, Seo, fails to teach a magnetic bridge with a radially outside width greater than a radially inside width.
Regarding Claim 5/4/1, the closest prior art of record, Seo, fails to teach a magnetic bridge with a radially outside width greater than a radially inside width.
Regarding Claim 15/11/1, the closest prior art of record, Seo, fails to teach auxiliary isolation holes with a larger length than isolation holes making a ratio of hole length to auxiliary hole length of ≤1 not attainable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834